Citation Nr: 9905351	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-26 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right great toe.

2.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound to the left ankle.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 1995 the Board dismissed the issues of entitlement 
to service connection for bilateral defective hearing, 
bilateral otitis media and bilateral tinnitus, and remanded 
the issues of entitlement to a rating in excess of 30 percent 
for PTSD, a rating in excess of 10 percent for residuals of 
injury, including arthritis of the right great toe, and a 
compensable rating for residuals of a shell fragment wound to 
the left ankle.

In September 1998 the RO granted entitlement to a 50 percent 
rating for PTSD, continued a 10 percent rating for arthritis 
of the right great toe, and continued a noncompensable rating 
for residuals of a shell fragment wound to the left ankle.

The issue of entitlement to a rating in excess of 50 percent 
for PTSD is addressed in a remand order at the end of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
higher disability evaluations for arthritis of the right 
great toe and the residuals of a shell fragment wound to the 
left ankle has been obtained.  

2.  Medical evidence demonstrates that the veteran's 
arthritis of the right great toe is presently manifested by 
severe degenerative osteoarthritis in the first metatarsal 
phalangeal joint with pain, but without evidence of a 
moderately severe foot injury.

3.  Medical evidence demonstrates that the veteran's 
residuals of a shell fragment wound to the left ankle are 
presently manifested by retained metallic fragments, without 
residual problem.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's arthritis of the right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5284 (1998).

2.  The criteria for a compensable rating for the veteran's 
residuals of a shell fragment wound to the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation Claims

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims that are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

Arthritis of the Right Great Toe
Background

Service medical records are negative for complaint or 
treatment for a right great toe injury.  The veteran's 
October 1969 separation examination revealed a normal 
clinical evaluation of the feet.

During VA examination in August 1981, the veteran reported he 
injured his right great toe in 1966 and that in 1978, after 
an industrial injury, a company physician told him x-rays 
revealed old trauma.  The examiner noted enlargement of the 
right first metatarsophalangeal joint, which the veteran 
claimed was tender to palpation.  Dorsiflexion lacked 15 
degrees as compared to the left, and plantar flexion appeared 
normal.  The diagnoses included symptomatic injury to the 
right toe, healed.

In October 1981 the RO conceded service connection for a 
right great toe injury as a result of the veteran's combat 
experience.  A 0 percent disability rating was assigned.

VA examination in May 1983 included a diagnosis of residuals 
of right great toe injury.  X-ray examination revealed 
irregularity with sclerotic bone changes, which represented a 
clinically described old trauma with post-traumatic 
arthritis.  The veteran reported pain and increased 
difficulty wearing shoes.  The examiner noted enlargement of 
the right great toe metatarsal phalangeal joint, with some 
decreased mobility.  There was no evidence of localized 
tenderness.

A March 1985 private medical report noted x-rays revealed 
advanced osteoarthritis of the metatarsophalangeal joint of 
the right big toe with hallux rigidus.  It was also noted 
that the right big toe was slightly hypertrophic at the first 
metatarsophalangeal joint with limited motion.

During VA examination in February 1986, the veteran reported 
difficulty to the right great toe.  The examiner noted the 
veteran wore a patch over the lateral aspect of the 
metatarsophalangeal joint that apparently provided comfort 
when he wore shoes.  There was evidence of pain and 
discomfort to the area.  The diagnoses included injury to the 
right great toe.  X-ray examination revealed old healed 
fracture of the right first metatarsal head with markedly 
narrowed metatarsophalangeal joint, with possible ankylosis.  
There were sclerotic bone changes.

VA examination in October 1991 found arthritis of the right 
great toe, symptomatic with mild functional impairment.  The 
veteran reported that his right toe arthritis had increased 
in severity and that he was unable to wear stiff leather 
shoes.  The examiner noted flexion of the toe was to 30 
degrees, and extension was to approximately 5 degrees.  There 
was evidence of metatarsalgia with palpation to the first 
metatarsal phalangeal joint.  There was a bony prominence at 
the base of the great toe, which was painful upon palpation.  
The veteran was able to ambulate, and walk on the balls of 
his feet and heels.  X-ray examination revealed arthritic 
change at the first metatarsal phalangeal joint, including 
joint space narrowing and subluxation.

During VA examination in October 1997, the veteran stated 
that he experienced pain in the right great toe approximately 
2 to 3 times per week which lasted for a couple of hours.  He 
stated the pain occurred without warning or aggravating 
factors, and that the steel toed boots he was required to 
wear at work bothered him.  The examiner noted there was no 
obvious deformity to the right great toe.  There was no 
evidence of edema or redness.  The veteran complained of pain 
to his right great toe upon wiggling, manipulation and 
raising up.  The examiner noted his gait and functional 
limitations were within normal limits.  There was a callous 
to the plantar aspect of the right foot pad under the first 
metatarsal bone area, without ulceration or other evidence of 
callosities, breakdown or an unusual shoe wear pattern.  The 
diagnoses included history of right great toe fracture, with 
x-ray findings of severe degenerative osteoarthritis in the 
first metatarsal phalangeal joint.


Analysis

The Ratings Schedule provides that traumatic or degenerative 
arthritis established by x-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).

In the absence of limitation of motion, a compensable rating 
for arthritis can be assigned when there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or x-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  Id.  
For the purpose of rating disability from arthritis, the 
tarsal and metatarsal joints of the lower extremities are 
considered a group of minor joints.  See 38 C.F.R. § 4.45(f) 
(1998).

In this case, the record reflects that the veteran is 
presently assigned a 10 percent disability rating under 
diagnostic code 5003.  The Board finds, however, that the 
evidence demonstrates the veteran's service-connected 
traumatic arthritis affects only one group of minor joints in 
the right foot, and that the disability is more appropriately 
rated under the criteria for other foot injuries.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  The Board notes 
the Ratings Schedule does not specifically address limitation 
of motion of the great toe.  See generally 38 C.F.R. part 4 
(1998).  

The Board also notes there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1998) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, 
in this case, where the applicable diagnostic code is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The United States Court of Veterans Appeals (Court) has held 
that section 4.40 did not require a separate rating for pain, 
but provided guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Ratings Schedule currently provides compensable ratings 
for foot injuries when the disorder demonstrates moderate 
symptomatology (10 percent); moderately severe symptomatology 
(20 percent); or severe symptomatology (30 percent).  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

Medical evidence demonstrates that the veteran's arthritis of 
the right great toe is presently manifested by severe 
degenerative osteoarthritis in the first metatarsal 
phalangeal joint with intermittent episodes of pain.  The 
Board finds the evidence, including the veteran's reports of 
pain, represents no more than moderate disability which is 
presently reflected in the 10 percent rating assigned.  Id.  
The Board notes the most recent VA medical examination found 
a normal gait and no evidence of other functional 
limitations.  There is no deformity, redness or edema; his 
gait is unaffected; and other than a callous formation under 
the toe, there is no breakdown or unusual shoe wear.  
Therefore, the Board finds a rating in excess of 10 percent 
is not warranted.

In addition, there is no evidence that the veteran sustained 
malunion or nonunion of any tarsal or metatarsal bones that 
would warrant consideration under an alternative diagnostic 
code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (1998).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent.

Residuals of a Shell Fragment Wound to the Left Ankle
Background

Service medical records dated in May 1968 show that the 
veteran sustained a small shell fragment wound to the left 
ankle in February 1968 that required minimal debridement.  
The veteran's October 1969 separation examination revealed a 
normal clinical evaluation of the lower extremities.

VA examination in August 1981 found healed shrapnel wound to 
the left ankle, rarely symptomatic with no evidence of 
abnormality.  The veteran stated that he experienced swelling 
in the ankle after standing for 8 or 9 hours.  The examiner 
noted the veteran's gait was normal, and he could heel and 
toe walk and squat completely.  Size, contour and muscular 
development were normal.  There were no evident scars about 
the left ankle.  There was full mobility of the left ankle, 
with no evidence of swelling or tenderness.  

VA examination in May 1983 found healed shrapnel wound to the 
left ankle, with no visible wound.  The examiner noted there 
was no evidence of deformity, and the veteran had full 
mobility in the left ankle.  

VA examination in February 1986 found healed shell fragment 
wound to the left ankle.  The examiner noted there was no 
evidence of a skin problem to the ankle.  There were adequate 
pulses, with no evidence of swelling.  Temperature appeared 
normal.  X-ray examination revealed multiple metallic 
opacities superimposing the left foot.

During VA examination in October 1991, the veteran reported 
no change to his left ankle injury.  The examiner noted the 
range of motion in the ankle was within normal limits.  The 
circumference of the ankles were equal bilaterally.  There 
was no evidence of other gross deformity.  X-ray examination 
revealed several small metallic foreign bodies, but otherwise 
negative examination.

At his personal hearing, the veteran testified that he 
experienced pain and swelling to the left ankle upon standing 
for more than 2 hours.  Transcript, p 10. (September 1992).  
He described the pain as more like a cramp, and stated after 
prolonged standing the foot became numb.  Tr., p. 10.  He 
stated he experienced morning stiffness, and stated that his 
symptoms had existed for approximately 7 years.  Tr., pp. 10-
11.

During VA orthopedic examination in October 1997, the veteran 
denied any problem with his left ankle.  The examiner noted 
range of motion studies revealed dorsiflexion to 20 degrees, 
and plantar flexion to 45 degrees.  There was full range of 
motion without evidence of pain.  X-ray examination revealed 
a normal ankle, there were no osseous articular soft tissue 
abnormalities.  There was a metallic foreign body density.  
The diagnosis was history of injury to the left ankle with 
retained shrapnel, but without residual problems.

Analysis

The Ratings Schedule allows for a maximum 10 percent rating 
for superficial scarring that is painful and tender on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).  Disability ratings for service-connected scars 
may also be determined by limitation of function of any 
affected parts.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).

In this case, medical evidence demonstrates that the 
veteran's residuals of a shell fragment wound to the left 
ankle are presently manifested by retained metallic 
fragments, without evidence of a painful or tender scar or 
limitation of function of the left ankle as result of a scar.  
Therefore, the Board finds a compensable rating for a 
residual scar is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805. 

Although evidence shows the veteran has retained metallic 
fragments in the left ankle area, objective medical findings 
do not reveal any present residual disability related to this 
injury.  There is no visible scarring and no objective 
evidence of limitation of function.  In fact, at his October 
1997 VA orthopedic examination the veteran denied any problem 
with the left ankle.  Therefore, the Board finds that a 
compensable rating for the residuals of a shell fragment 
wound to the left ankle is not warranted.

The Board also notes that the medical evidence does not 
indicate the veteran's left ankle shell fragment wound 
involved muscle tissue.  Therefore, consideration of the 
criteria for muscle injuries is not warranted.  But see 
38 C.F.R. § 4.56 (1998).

Based upon a review of all the evidence of record, the Board 
finds no basis upon which to assign a compensable rating for 
residuals of a shell fragment wound to the left ankle.  See 
Schafrath, 1 Vet. App. 589.  The preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 55.  


ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the right great toe is denied.

Entitlement to a compensable rating for the residuals of a 
shell fragment wound to the left ankle is denied.


REMAND

The record reflects that during the course of this appeal the 
Schedule for Rating Disabilities was revised with respect to 
the regulations applicable to rating mental disorders.  These 
changes became effective November 7, 1996.  61 Fed.Reg. 
52695-52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The veteran has 
not been provided the amended provisions and the opportunity 
to submit argument in support of his claim under those 
provisions.  The Board finds that additional development is 
required for an adequate determination of the veteran's 
appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The examination must also provide sufficient reference to the 
pertinent schedular rating criteria to be adequate for rating 
purposes.  See Massey, 7 Vet. App. 204.  Consideration of 
factors wholly outside the rating criteria would constitute 
error as a matter of law.  Id. at 207-08.  It must be kept in 
mind that the use of manifestations not resulting from the 
disability in establishing the evaluation for this disorder 
is to be avoided.  38 C.F.R. § 4.14.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The veteran and his service 
representative should be allowed an 
opportunity to submit additional evidence 
in support of the issue on appeal.

The veteran should provide the names and 
addresses of all medical care providers 
who have treated him for PTSD.  After 
securing the necessary release(s), the RO 
should request all relevant private 
treatment records.  All pertinent 
information received should be associated 
with the claims file.

2.  The RO should obtain copies of the 
veteran's VA medical records pertinent 
to his treatment for PTSD, including 
records from the John Cochran and 
Jefferson Barracks VA medical 
facilities.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

3.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of 
impairment caused by his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology 
attributable.  

The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  
The examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning (GAF).  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the veteran's claim 
in light of the rating criteria effective 
before and after November 1996, assigning 
the rating under the criteria most 
favorable to the veteran.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
before and after November 1996).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

